                   United States District Court
                     District of Massachusetts

                                 )
United States of America,        )
                                 )
          Plaintiff,             )
                                 )
          v.                     )     Criminal Action No.
                                 )     19-10080-NMG
Sidoo et al,                     )
                                 )
          Defendants.            )
                                 )


                        MEMORANDUM & ORDER

GORTON, J.

     In June, 2019, United States Magistrate Judge Page Kelley

allowed the motion of Defendant Robert Zangrillo (“Zangrillo”)

to serve a subpoena on non-party University of Southern

California (“USC”) pursuant to Fed. R. Crim. P. 17(c).    In aid

of his defense, Zangrillo sought discovery of materials

concerning USC’s admissions process.   Specifically, Zangrillo

sought information related to the so-called “tagging” of

applicants as VIPs or of “special interest”.

     USC moved to quash the subpoena and several months of

turgid litigation followed with respect to what material USC

would or would not provide and what level of redaction was

appropriate.   On March 3, 2020, Magistrate Judge Kelley ordered

USC to “provide Zangrillo all materials produced to date,

unredacted.”   On March 18, 2020, USC filed with this session of

                                -1-
the Court a Motion of Objection and Motion to Modify the

Magistrate Judge’s order.

       The facts and history surrounding this dispute are provided

in detail in Magistrate Judge Kelley’s order, with which the

Court assumes familiarity.

  I.     Motion to Modify Order

       USC seeks to have this Court modify the Magistrate Judge’s

Order to allow for the redaction of personal information of

applicants referenced in the documents to be provided by USC.

USC claims that allowing defendant Zangrillo access to such

unredacted, personal information would unduly and unnecessarily

violate student privacy in general and The Family Educational

Rights and Privacy Act in particular.

       As discussed by the Magistrate Judge in her order, an

element of Zangrillo’s purported defense is that his daughter

was admitted to USC as part of a legitimate application process

whereby she was designated as a VIP.    To bolster his

understanding of the procedure and to support that argument,

Zangrillo has sought, and obtained, documents from USC relating

to the admissions process.    He maintains that the redactions

interposed in those documents impinge upon on his right to mount

a defense and that concerns about student privacy are

sufficiently addressed by the Confidentiality Order already in

place in this case.

                                  -2-
     This Court is cognizant that the documents in question are

relevant to Zangrillo’s potential defense and that previous USC

redactions were correctly determined to be “unworkable” by the

Magistrate Judge.   The Court is, however, sensitive to the

privacy concerns of student applicants for admission to USC who

are entirely devoid of any involvement in this criminal case.

Finally, the Court is aware of the necessity for the expeditious

resolution of this discovery dispute in order to facilitate the

pretrial schedule in this multi-defendant criminal proceeding.

     The Court will, therefore, amend the Magistrate Judge’s

order so that pseudonyms may be substituted for individual

student names instead of the former redaction.   The applicants

who are referred to in the documents provided by USC may be

assigned alphanumeric identifiers so that defendant Zangrillo

may obtain full access to the so-called VIP admissions process

without actual identification of individual student applicants.

All student applicants will retain the same identifiers across

documents so that defendant Zangrillo will be able to track the

process with respect to each applicant.   For instance, applicant

John Doe may be referred to as “S-149” in all documents in which

his name appears.   If his parents are referred to in the same

document or elsewhere, they would be referred to as “S-149’s”

mother or father.

     Consistent with this ruling, USC will also be allowed to

                                -3-
redact the street addresses and other specific identifying

information of those anonymous student applicants, but all other

biographical, academic and supplementary information will not be

redacted and the Magistrate Judge’s order will remain otherwise

unaltered.   Furthermore, all of the provisions of the

Confidentiality Order remain in full force and effect.

     Because of the discovery deadlines in the pending criminal

case, the necessary adjustments to the documents and records to

be produced by USC shall be completed and produced on or before

Friday, April 24, 2020, in default of which USC shall produce

such documents and records unredacted and subject to the pending

Confidentiality Order.




                                -4-
                                ORDER

     The non-party motion of USC to modify the order on

defendant Zangrillo’s Rule 17(c) subpoena (Docket No. 950) is

ALLOWED, in part, and DENIED, in part.      The Magistrate Judge’s

Order regarding the Rule 17(c) subpoena (Docket No. 913) is

modified to allow the replacement of all student applicant names

with anonymous identifiers and the redaction of student

applicants’ street addresses.   USC’s objection to that Order is

otherwise OVERRULED.




So ordered.


                                        /s/ Nathaniel M. Gorton
                                        Nathaniel M. Gorton
                                        United States District Judge
Dated April 8, 2020




                                 -5-
